Title: To Thomas Jefferson from Madame d’Anterroches, 12 March 1786
From: Anterroches, MMe d’
To: Jefferson, Thomas



Mmonsieur
Puy darnac prè Tulle bas limousin ce 12 mars 1786

J’ay rescus avec bien de la reconnaissance la lettre dont vous m’avés honnoré. Je vous ay infiniment de l’obligation de vouloir bien faire passer une lettre à mon fils et des renseignemens que vous me prometés sur tout ce qui le regarde. Son long silence m’afflige au dernier point, ayant appris qu’il a été très malade. Ô monsieur, que mon coeur est navré. Depuis prè de onze ans que les circonstances ont amené ce fils à élisabeth town, où il est marié avec une famme aimable, méritante, mais [sans] un bien. Lui est un très petit cadet. Vous sçavés comme ils sont traités en france, surtout quand ils sont issus d’une branche cadette peu oppulente et accompagnés de quattre frères ou soeurs, de manière qu’il n’a encore rien. Homme beau et superbe, haut de 5 pieds 8 pouces, bien fait, joli, ayant une très bonne conduite, estimable. Il a trois enfans charmans. Quel mal au coeur pour moy, mère tandre, de les sçavoir tous cinq sens [sans] absolument rien, à deux mille lieux d’ici au dela des mers. Que ne puis je les attirer dans ma patrie, les voire, ou au moins leur faire du bien là où ils  sont. Monsieur, les détails que m’a fait un quelqu’un qui les a vus il y aura bientot un ans, vous toucheraient. “Ils vivent,” dit-til, “le pere, la mere et les enfans, les mains vers le ciel, pour qu’il touche de compassion quelque être sensible et bienfaisant en leur faveur, et ces pauvres enfans, quelle pitié.”
Oui, Monsieur, je donnerai ma vie pour les uns et les autres également. Ils me la rendent si languissante, et leurs malheurs me l’arrachera. Ho, qui dessécherait mes pleurs en faisant un sort à mon fils, je le regardais comme mon libérateur. Je le regardais lui, comme le baton de ma caducité. Me voila livrée aux plus cruelles engoisses. Jusques aujourd’huy, j’ay toujours espéré, c’est ce qui m’a soutenue. Je vois asteure [à cette heure?] que rien n’avance et que le mal presse et devient plus grand. N’i a-t-il donc point de remède sur la terre pour lui ni pour moy? Ce sont nous délaissés, abandonnés. Vous avés l’âme si sensible, monsieur, si belle et ouverte à la bienfaisance. Au nom de l’êttre suprême, c’est par lui que je vous le demende, réfléchissés sur ce que vous pouvés faire pour l’enfant de mes entrailles. Il y a tant de véritable joie à faire le bien, et qui a plus de délicatesse que vous pour la sentir dans toute sa pureté. Vous pouvés beaucoup en amérique et en france. Tout vous est possible, consolés moy, répondés moy, je vous en supplie, bien vite une lettre de consolation. Je compterais les jours, ils me durent des ans. Et ce temps, où je recevrais des nouvelles de mon bien aimé, qu’il va me paraitre long. C’est honnorér la vertu de recourir à elle, c’est à ce titre que j’ay recours à vous. Nombre de messieurs qui sont à paris m’ont promis de vous parler de moy, j’ygnore s’ils l’ont fait. Mr le comte de ferierre, mon voisin, en est un. Je suis résolue de sçavoir à quoi m’en tenir dans le courant de ce printemps, et comme on dit: vaincre ou mourir.
Je vous en prie, et au nom de dieu, répondés moy quelque chose de concluant, de positif tout de suite, et que personne ne voit cette lettre, ni n’en soit instruit. Quand aux avantures de mon malheureux fils, elles sont publiques, vous pouvés en parler à tout le monde. Isolée, abandonnée, dans une campagne à sens [cent] lieues de la capitale, n’ayant aucun ami, je me reclame de vous, je compte sur vous, sur vos vertus. J’ay l’honneur d’ettre avec une respectueuse considération Monsieur votre très humble et très obeissante servante,

la comtesse de chaunai d’anterroches


Lisés, je vous prie, la lettre pour mon fils que je vous envoye décachetée.

 